PER CURIAM
The state moves for reconsideration of our opinion, State v. Johnson (A71401), 117 Or App 531, 842 P2d 819 (1992), and contends that we incorrectly stated its concession. We said that the state had conceded that the trial court erred “in imposing an indeterminate sentence under the dangerous offender statute.” As the state points out, it conceded only that the 15-year minimum determinate term was erroneous, because it exceeded the presumptive sentence prescribed by ORS 161.737(2).
We allow the motion for reconsideration to correct the statement of the state’s concession. However, the case must be remanded for resentencing under State v. Davis, 315 Or 484, 847 P2d 834 (1993).
Reconsideration allowed; opinion modified and adhered to as modified.